DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 1/6/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claim 16 is acknowledged.
Claims 16-23 are currently pending and have been examined under the effective filing date of 12/15/2017.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
	Response to Arguments
Applicant's arguments filed 1/6/2021 have been considered and have not been found persuasive.  Regarding page 6 of Applicant’s remarks, the amended claim features added have been disclosed by Hallenbeck et al. in ¶¶0072 and 0135.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2013191142 A) in view of Hallenbeck et al. (Pub. No. US 2012/0004769 A1.)
Regarding Claim 16, Hasegawa discloses a dispensing system comprising: 
(Hasegawa ¶0064; As shown in FIGS. 5A, 5 B and 5 C, a large number of contact lens packages G are stocked in a plurality of trays 54.) comprising a reader configured to scan each of the plurality of product items upon loading of the product items into the product dispensing unit; (Hasegawa ¶0033; product information acquisition means 14 acquires the product information F2 of the contact lens package G transferred to the product outlet 52 from the product information recording medium M attached to the package G. The commodity information recording medium M is a one-dimensional barcode in the present embodiment, and therefore the commodity information acquiring means 14 is a one-dimensional barcode reader)
a cloud database remotely located from and operably connected to the product dispensing unit a network, wherein the cloud database is configured to: (Hasegawa ¶0008; purchase history management means is characterized by being connectable to a predetermined management host via a network.)
store patient information and inventory information related to the plurality of product items; (Hasegawa ¶0079; The management host 2 also acquires purchase histories from contact lens dealers other than the vending machine 1 via the network NET, and updates the information to the latest information as needed. Such a management host 2 is installed in a store in charge of managing each vending machine 1 and a head office in charge of the stores in charge.)
receive via the network the patient information from a patient information collection device; and (Hasegawa ¶0082; When multiple types of products are prepared according to the contact lens replacement frequency, the products corresponding to the type selected by the user among the products corresponding to the users who are eligible for purchase are automatically added by the minimum sales unit.)
receive via the network from the product dispensing unit product information regarding an amount of each of the plurality of product items within the product dispensing unit; (Hasegawa ¶0078; The history batch management means 22 of the management host 2 updates the existing purchase history information recorded in the magnetic recording device 44 based on the received purchase history F3.)
Hasegawa does not disclose suggest one or more suggested product items among the plurality of product items suitable for a patient based upon the patient information and the amount of the plurality of product items within the product dispensing unit; and 
transmit via the network to the product dispensing unit an instruction to dispense one of the one or more suggested product items. 
Hallenbeck discloses suggest one or more suggested product items among the plurality of product items suitable for a patient based upon the patient information and the amount of the plurality of product items within the product dispensing unit; and (Hallenbeck ¶0135; In response to detecting particular user selections, the ARS unit may analyze such selections (e.g., the content of the shopping cart) and suggest, via presentation of new information, other products and services available from the store or other retail locations.)
transmit via the network to the product dispensing unit an instruction to dispense one of the one or more suggested product items. (Hallenbeck ¶0072; An ARS unit allows customers to obtain information about products available for sale at least from this unit, select one or more product items for purchase, collect and process payment information, and dispense products.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vending machine in Hasegawa with the known technique in Hallenbeck of suggesting, based on a consumer’s information, items for purchase because applying the known technique would have yielded predictable results and resulted in an improved machine by allowing customers more options in ordering.
	
	
Regarding Claim 18, Hasegawa as modified by Hallenbeck discloses the dispensing system of claim 16, wherein the cloud database automatically sends an instruction to cause a further product item to be shipped for loading into the product dispensing unit. (Hasegawa ¶0080; Thus, according to the first embodiment, the following effects can be obtained. (1) Determine whether the user is eligible for contact lens purchase taking into consideration the expiration date of the prescription and the usage period of the product purchased by the user, and sell the specified product only to the user who is eligible for purchase can do. (2) The information on the sold product can be associated with the purchase qualification and managed as a purchase history by the vending machine or the management host.)

Regarding Claim 19, Hasegawa as modified by Hallenbeck discloses the dispensing system of claim 16, wherein the product dispensing unit is configured to automatically transmit an inventory of product to the cloud database. (Hasegawa ¶0078; The history batch management means 22 of the management host 2 updates the existing purchase history information recorded in the magnetic recording device 44 based on the received purchase history F3.)

Regarding Claim 20, Hasegawa as modified by Hallenbeck discloses the dispensing system of claim 16, wherein at least one of the plurality of product items is a package of one or more ophthalmic lenses. (Hasegawa ¶0068; contact lens package)

Regarding Claim 21, Hasegawa as modified by Hallenbeck discloses the dispensing system of claim 16 wherein the patient information further includes information regarding future patient appointments. (Hasegawa ¶0044; For example, when the expiration date of the product purchased last time approaches, the user may be notified of the date when purchasing by the vending machine 1 is possible as the schedule information F4, and a schedule for the next health checkup scheduled date, etc. will be scheduled.)

Regarding Claim 22, Hasegawa as modified by Hallenbeck discloses the dispensing system of claim 16, wherein the dispensing system includes a connection to a supply chain wherein the supply chain identifies a need for additional inventory for the dispensing system based on a future patient appointment. (Hasegawa ¶0080; Thus, according to the first embodiment, the following effects can be obtained. (1) Determine whether the user is eligible for contact lens purchase taking into consideration the expiration date of the prescription and the usage period of the product purchased by the user, and sell the specified product only to the user who is eligible for purchase can do. (2) The information on the sold product can be associated with the purchase qualification and managed as a purchase history by the vending machine or the management host.)

Regarding Claim 23, Hasegawa as modified by Hallenbeck discloses the dispensing system of claim 16, wherein the cloud database is configured to receive a request for an automatic reorder of the contact lenses to be sent from a supply chain through a courier to a patient residence. (Hasegawa ¶0005; delivery company delivers to the user's home after ordering from the store.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2013191142 A) in view of Hallenbeck et al. (Pub. No. US 2012/0004769 A1) and in further view of Sakurada et al. (Pub. No. US 2017/0127942 A1.)
Regarding Claim 17, Hasegawa as modified by Hallenbeck discloses the dispensing system of claim 16, wherein the patient information collection device comprises one of an autorefractor and a phoropter. 
Hasegawa does not disclose wherein the patient information collection device comprises one of an autorefractor and a phoropter.
Sakurada discloses wherein the patient information collection device comprises one of an autorefractor and a phoropter.  (Sakurada ¶0038; Examples of the ophthalmic measurement apparatus include visual acuity test apparatus (visual target presenting apparatus, phoropter, etc.), eye refraction test apparatus (refractometer, keratometer, etc.)…) (Sakurada ¶0039; ophthalmic examination system 1 illustrated in FIG. 1 as an example is configured by using a network that connects the management center)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the known system in Hasegawa with the apparatus in Sakurada to yield predictable results of sending data over a network, for an improved system of an automated data retrieval.  Examiner would further like to point out that receiving measurements from the source of the examination is analogous to Rockefeller’s system of vertical integration of oil production, transportation and marketing. (John D. Rockefeller – The world’s first billionare; April 14, 2016; Tom Ayling and https://medium.com/the-mission/john-d-rockefeller-the-world-s-first-billionaire-20a5685a2aa5#:~:text=Rockefeller%20innovated%20under%20the%20company%20name%2C%20Standard%20Oil.,integration%20covered%20oil%20production%2C%20transportation%2C%20refining%2C%20and%20marketing.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624